Title: Thomas Barclay to John Adams, 25 June 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Paris 25th. June 1784—
        
        I received your letter by the Post and Express almost at the same time. Your things went away last Night at Eleven o’Clock, and Inclosed I send you an Account of them. It shou’d have gone by the Express but it was Very late before the affair was finish’d, and he will shew you a Duplicate of it— I Packed your Two Trunks Myself, and if they do not meet with any Interuption at the Barriers they will Pass to you I Expect in good order which I shall be glad to hear.—
        I Received with the Bills of Exchange a List of—169 Bills amounting to ƒ.186472 which you mention to have received from Mess: Fezeaux some time ago. But of the other Bills which Accompanied them viz 375 amounting to ƒ . 290780 2/3d— there was No list, Therefore I send you a General Receipt for the whole viz—544 Bills of Exchange amount 477252 2/3 Florins—Say Five hundred and forty four Bills amount Four Hundred and seventy seven thousand, two hundred fifty two and two thirds Florins—which agrees with the Contents of your letter, and with the Vouchers—
        I have furnishd the Superintendent of Finance with the Account by way of England, and if you Incline to have Receipts in any other Form from what I send, let Me know and your Directions shall be Only Complied with, I shall answer the other parts of your letter Very soon, and Remain with great Respect and Esteem / Dear Sir / Your Obed & Very / Hum. Serv
        
          Thos Barclay
        
        
          I shall send you the Receipt Next Post. the post for this day is Just going—
        
      